PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/661,517
Filing Date: 27 Jul 2017
Appellant(s): Bourcier et al.



__________________
Michelle Bugbee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23-32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu (US 2006/0210782 A1) in view of Hopfe et al. (5,595,818 cited in IDS).

Regarding claims 23-32 and 34, Lu discloses a polymer layer interlayer consisting of three polymer sheets (see Table 2, page 7 and paragraphs 0027, 0030). A first polymer sheet and a third polymer sheet have relatively low plasticizer content and a second sheet has relatively high plasticizer content, wherein the second polymer sheet is disposed between the first polymer sheet and the third polymer sheet (see paragraph 0027). The plasticizer content of the two polymer layers differ by at least 8 phr and each polymer sheet can have 30 to 100 phr plasticizer (see paragraph 0011). Further, the residual hydroxyl content of two adjacent polymer sheets can differ by at least 5% or 7.5% (see paragraph 0013 and page 8, claims 7 and 8). The residual hydroxyl content in first and third polymer layers is less than 20% and the residual hydroxyl content in second polymer layer is less than 17% (see page 8, claims 9 and 10).  A specific example 6 of interlayer in Table 2 has the second layer (sheet 2) containing 73.2 
Further, there is no disclosure in Lu regarding embossing of interlayer, i.e. the interlayer has no embossing. The polymer interlayer has a total thickness of 0.1 to 2.5 mm (see paragraph 0059). Further, the polymer interlayer can be used to prepare a glass laminate, wherein the interlayer can be laminated between two glass sheets (see paragraphs 0018 and 0023). Further, the surface texture at either or both sides of interlayer can be adjusted or roughened to facilitate deairing of the layer during lamination process (see paragraph 0056). While Lu does not disclose a first polymer layer, a second polymer layer and a third polymer  formed from first polymer melt, second polymer melt and third polymer melt, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.

While Lu discloses both surfaces of interlayer can be roughened as set forth above, Lu does not disclose both surfaces of polymer interlayer have presently claimed Rsm and Rz value. 
Hopfe et al. disclose a process of preparing roughened poly(vinyl butyral) sheet (PVB sheet) (see Abstract). The roughened PVB surface has good deairing during lamination process (see col. 3, lines 17-19). A specific example of roughened PVB sheet has surface with Rz of 36 microns and Sm (i.e. Rsm) of 332 microns (see col. 7, lines 58-66 and col. 6, lines 9-16).
In light of motivation for using poly(vinyl butyral) sheet with surface having Rz of 36 microns and Sm (i.e. Rsm) of 332 microns disclosed by Hopfe et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the polymer interlayer with both surfaces having presently claimed Rz and Rsm value in Lu in order to achieved good deairing properties for the polymer interlayer during lamination with glass, and thereby arrive at the claimed invention.
Lu in view of Hopfe et al. do not disclose presently claimed tensile break stress. However, given that the interlayer of Lu in view of Hopfe et al. is identical to presently claimed interlayer, it is obvious or inherent that the laminate has presently claimed tensile break stress properties.
Further, Hopfe et al. disclose a roughened PVB sheet is formed by extruding a plasticized formulation containing PVB, wherein a surface roughness (Rz and Rsm) is controlled by composition of outer layers and controlling die lip temperature (see col. 7, Example 5; col. 1-2, lines 65-6; col. 2, lines 54-67; col. 5, lines 44-58). For example, the stiff phase of the composition (formulation) provides fracture sites to roughen the surface as the extruding formulation exits the die opening (see col. 2, lines 54-67), i.e. roughness is imparted 
Alternatively, Lu in view of Hopfe et al. do not explicitly disclose that Rz and Rsm are imparted by melt fracture, and Lu in view of Hopfe et al. not disclose interlayer produced by presently claimed process. However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Lu in view of Hopfe et al. meets the requirements of the claimed product, Lu in view of Hopfe et al. clearly meet the requirements of present claim 23.

(3) Response to Argument

It is to be noted that the current application 15/661517 is continuation of 14/026,715. The examiner was affirmed for 14/026715 in the board decision on 06/01/2017, wherein similar combination of references were used for 14/026715 as used for the current application 15/661517.

Appellants argue that the rejection of claims 23 to 32 and 34 under 35 USC § 103 as being unpatentable over Lu in view of Hopfe is erroneous and should be reversed because the Examiner has not established a prima facie case of obviousness. It is Appellants’ position that this combination of references cannot be made because there is no proper basis for this combination on the record; simply combining the features of both references because one can is of course not enough. Appellants thus respectfully submit that the Examiner has not presented a prima facie case of obviousness. The first flaw in the Final Rejection is the lack of a valid “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does....” Takeda, Id.  It is thus seemingly the Examiner’s position that the combination of selected features of Hopfe and the selected features of Lu would define a product identical to the product claims on Appeal. Thus, it also follows that the Examiner’s position that the textured sheets described in Hopfe somehow render all other interlayers with a textured surface invented thereafter prima facie obvious, irrespective of any inherent properties of the textured interlayer. Neither of these positions is correct.
As noted above, Lu discloses a polymer interlayer. While Lu disclose the surface texture at either or both sides of interlayer can be adjusted or roughened to facilitate deairing of the layer during lamination process (see paragraph 0056), Lu does not disclose specific roughness as claimed. Hopfe et al. disclose roughened PVB sheet having surface with Rz of 36 microns and Sm (i.e. Rsm) of 332 microns having good deairing. As set forth above in the office action, Lu in view of Hopfe et al. disclose a specific surface roughness that would provide good de-airing which is desired by Lu. Given that both Lu and Hopfe et al. disclose PVB layer and given that Lu discloses interlayer with roughening to facilitate deairing and Hopfe et al. disclose specific roughness for deairing, it would have been obvious to one of ordinary skills in the art to combine Lu and Hopfe. Accordingly, the examiner has presented a prima facie
Further, a melt fracture process is taught by Hopfe et al. Alternatively, even if melt fracture process is not taught by Hopfe et al., appellants have provided no evidence to show criticality of melt fracture process.

Appellants argue that in this regard, Lu must be analyzed consistent with the lens with which one of ordinary skill in the art would view the objective problem purported to be solved by Lu, i.e., the obtention of a multilayer interlayer having acoustic properties -- thus determinative of whether such analysis would provide the necessary “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does”. Takeda, Id. Lu is not directed to the problem of improving ineffective deairing during the lamination process. Accordingly, one of ordinary skill in the art, when armed with the teaching of Lu, would not be motivated to seek out teaching, such as in Hopfe, in order to improve deairing using surface roughness parameters introduced at the interlayer surface by utilization of crosslinked PVB particles, as recited in Hopfe, as deairing was not an objective problem confronted by Lu. As such, in order to reach the claimed invention with the rejection as stated - the combination of Lu and Hopfe - the Examiner implicitly created the problem of poor deairing in Lu in order to “solve” the problem with Hopfe; thus, the combination is improper. 
As noted above Lu discloses a polymer interlayer. While Lu disclose the surface texture at either or both sides of interlayer can be adjusted or roughened to facilitate deairing of the layer during lamination process (see paragraph 0056), Lu does not disclose specific roughness as claimed. Hopfe et al. disclose roughened PVB sheet having surface with Rz of 36 microns and Sm (i.e. Rsm) of 332 microns having good deairing. As set forth above in the office action, Lu in view of Hopfe et al. disclose a specific surface roughness that would provide good de-airing which is desired by Lu. Given that both Lu and Hopfe et al. disclose PVB layer and given that Lu discloses interlayer with roughening to facilitate deairing and Hopfe et al. disclose 
Further, the examiner is not implicitly creating the problem of poor deairing in Lu. The examiner is suggesting a specific surface roughness taught by Hopfe to provide good deairing. As noted above, given that Lu discloses interlayer with roughening to facilitate deairing and Hopfe et al. disclose specific roughness for deairing, it would have been obvious to one of ordinary skills in the art to combine Lu and Hopfe.

Appellants argue that even if, arguendo, the two references were indeed combined, one does not reach the present invention, which is defined by a surface texture that is created via melt fracture, not by having stiff crosslinked particles forming the roughness peaks. Appellants respectfully submit that examiner’s statement that the product of the prior art is the same as that claimed is erroneous and thus forms an improper foundation for the Examiner’s analysis of the pending claims. This is because the textured surface obtained by the present invention is fundamentally different in design (i.e., completely random and formed by melt fracture), and is different in performance from that of Hopfe. As noted above, the surface roughness in Hopfe is due to surface protrusions which are a different polymer composition than the rest of the interlayer, insofar as these protrusions are formed from crosslinked poly(vinyl butyral). The surface roughness of the present invention is obtained in a fundamentally different manner, to provide a fundamentally different product, i.e., through melt fracture during extrusion of a homogeneous poly(vinyl butyral) polymer. The resulting poly(vinyl butyral) sheets are thus made of a homogeneous polymer and no crosslinking has been introduced anywhere in or on the sheet to increase the surface roughness as is the case in Hopfe.
As set forth in the office action, Lu in view of Hopfe et al. disclose a specific surface roughness. Further, the examiner is not suggesting to add PVB of Hopfe in Lu 
A melt fracture process is taught by Hopfe et al. Specifically as set forth in paragraph 12 above, Hopfe et al. disclose a roughened PVB sheet is formed by extruding a plasticized formulation containing PVB, wherein a surface roughness (Rz and Rsm) is controlled by composition of outer layers and controlling die lip temperature (see col. 7, Example 5; col. 1-2, lines 65-6; col. 2, lines 54-67; col. 5, lines 44-58). For example, the stiff phase of the composition (formulation) provides fracture sites to roughen the surface as the extruding formulation exits the die opening (see col. 2, lines 54-67), i.e. roughness is imparted by melt-facture. Further, the surface roughness can be controlled by die lip cooling (see col. 5, lines 44-58), similar to the step utilized in the present invention (see paragraph 012 of specification and present claim 16), i.e. roughness is imparted by melt-fracture.
Further, even if Hopfe et al. do not disclose roughness (Rz and Rsm) are imparted by melt fracture, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. In the instant case appellants have provided no evidence (i.e. data) to show how "imparted by melt fracture" results in difference between the claimed product and prior art product.

Appellants argue that additionally, it is critical to understand that the teaching in Hopfe is limited to single layer interlayers. This is because the stiff, crosslinked poly(vinyl butyral) particles in Hopfe extend from the surface of the sheet and because they are “stiff” particles, would survive in the process of lamination with another, i.e., soft inner layer of a multilayer interlayer such as the case in Lu. As set forth in paragraph [0005] of the specification, if the embossing (i.e., surface texture formed via an engraved roller) is transferred to the soft layer of an interlayer such that the embossment penetrates the surface of the soft layer, these embossments tend to create optical distortion; so, while Hopfe presents one method of creating surface texture, Hopfe’s methodology is not suitable for use in multilayer interlayers having a soft inner layer, as is the case with Lu, precisely because of this drawback.
However, the examiner is not suggesting to use stiff-cross linked particles of PVB in Lu (primary reference). Hopfe et al. is only used to teach presently claimed Rsm and Rz values, wherein Rsm and Rz values can be imparted by melt-fracture.
As set forth in the previous office action, Lu in view of Hopfe et al. disclose a specific surface roughness. A melt fracture process is taught by Hopfe et al. Alternatively, even if melt fracture process of the present invention is not taught by Hopfe et al., appellants have provided no evidence to show criticality of melt fracture process.
Additionally, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze,
Further, appellants have provided no evidence to demonstrate stiff-crosslinked particles create optical distortion. Additionally, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. In the instant case appellants have provided no evidence (i.e. data) to show how "imparted by melt fracture" results in difference between the claimed product and prior art product.

Appellants argue that in summary, the Examiner’s position is that Hopfe teaches certain roughness parameters in a surface texture aid deairing, thus making it prima facie obvious to create a poly(vinyl butyral) interlayer with these or similar roughness properties, irrespective of the polymer composition or the manner in which it is made; accordingly, this basis of rejection is untenable. Appellants submit that they have indeed shown non-obvious differences exist between the two products, i.e., the “product” achieved by the combination of Lu and Hopfe versus the products defined by the claims on Appeal.
However, the examiner is not suggesting to use polymer composition of Hopfe in Lu (primary reference). Hopfe et al. is only used to teach presently claimed Rsm and Rz values, wherein Rsm and Rz values can be imparted by melt-fracture. It is noted, however, that both Lu and Hopfe et al. disclose poly(vinyl butyral) (PVB) sheets.
Further, it is “roughness" that is a structural limitation and “imparted by melt fracture" is a process for obtaining the roughness. The prior art Lu in view of Hopfe disclose product as 
A melt fracture process is taught by Hopfe et al. Further, even if Hopfe et al. do not disclose roughness (Rz and Rsm) are imparted by melt fracture, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. In the instant case appellants have provided no evidence (i.e. data) to show how "imparted by melt fracture" results in difference between the claimed product and prior art product.

Appellants argue that with regard to MPEP 2144.05 and circumstances where overlapping ranges are deemed to create a prima facie case of obviousness, Appellants note that there still must exist an underlying reason for which one of ordinary skill would make the combination; without this predicate, the Office would be free to search the prior art for each individual element of the claim and then in conclusory fashion, simply combine those references in a multiple reference obviousness rejection. Further affecting the way in which one of ordinary skill would consider the cited references is the perspective of what Hopfe purports to teach. In this regard, Hopfe is directed to a different problem altogether -- a single layer interlayer having a surface formed using crosslinked particles (to increase the surface roughness). The only commonality between the references is that they are compositions directed to but for the Examiner’s flawed logic in modifying the features of the primary reference (Lu) with the secondary reference (Hopfe) in order to reject the claims.
As noted above, Lu discloses a polymer interlayer. While Lu disclose the surface texture at either or both sides of interlayer can be adjusted or roughened to facilitate deairing of the layer during lamination process (see paragraph 0056), Lu does not disclose specific roughness as claimed. Hopfe et al. disclose roughened PVB sheet having surface with Rz of 36 microns and Sm (i.e. Rsm) of 332 microns having good deairing. As set forth above in the office action, Lu in view of Hopfe et al. disclose a specific surface roughness that would provide good de-airing which is desired by Lu. Given that both Lu and Hopfe et al. disclose PVB layer and given that Lu discloses interlayer with roughening to facilitate deairing and Hopfe et al. disclose specific roughness for deairing, it would have been obvious to one of ordinary skills in the art to combine Hopfe with Lu to further improve deairing.
Further, Hopfe is only used as teaching reference in order to teach polymer interlayer with presently claimed Rz and Rsm values. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Appellants argue that appellants respectfully submit that no “evidence of criticality” is necessary in this case because, as discussed above, the Examiner has failed to establish prima facie case of obviousness which would have otherwise shifted the rebuttal burden to Appellants.
As noted above, Lu discloses a polymer interlayer. While Lu disclose the surface texture at either or both sides of interlayer can be adjusted or roughened to facilitate deairing of the layer during lamination process (see paragraph 0056), Lu does not disclose specific roughness as claimed. Hopfe et al. disclose roughened PVB sheet having surface with Rz of 36 microns and Sm (i.e. Rsm) of 332 microns having good deairing. As set forth above in the office action, Lu in view of Hopfe et al. disclose a specific surface roughness that would provide good de-airing which is desired by Lu. Given that both Lu and Hopfe et al. disclose PVB layer and given that Lu discloses interlayer with roughening to facilitate deairing and Hopfe et al. disclose specific roughness for deairing, it would have been obvious to one of ordinary skills in the art to combine Lu and Hopfe. Accordingly, the examiner has presented a prima facie case of obviousness.
Further, it is “roughness" that is a structural limitation and “imparted by melt fracture" is a process for obtaining the roughness. The prior art Lu in view of Hopfe disclose product as claimed including roughness as claimed. Given that the present claims are directed to product, the limitation “imparted by melt fracture” is product-by-process language.
A melt fracture process is taught by Hopfe et al. Further, even if Hopfe et al. do not disclose roughness (Rz and Rsm) are imparted by melt fracture, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. In the instant case appellants have provided no evidence (i.e. data) to show how "imparted by melt fracture" results in difference between the claimed product and prior art product.

Appellants argue that again, therein lies the flaw in the Examiner’s position. First, the Examiner has not clearly articulated why the surface of Hopfe renders the surface of the present invention prima facie obvious. Presumably, the Examiner’s position is that since Hopfe discloses an interlayer sheet with a roughness profile as evidenced by Rz and Rsm, that structural feature renders all other subsequently produced sheets, whether single-layer or multilayer, with any three-dimensional properties, of any polymer composition, and for whatever underlying purpose, prima facie obvious thereafter; Appellants submit this cannot be so. All the while reaching this conclusion, the Examiner has not given due consideration to the inherent patentable differences in the surface of the present invention, per se, which is the direct consequence of their method of manufacture. Appellants submit this is inconsistent with the teaching in MPEP 2113 and its controlling precedent; MPEP 2113 and Thorpe require a threshold finding of prima facie obviousness of one product over another, which as stated above, is lacking in this case.
As set forth above in the office action, Lu in view of Hopfe et al. disclose a specific surface roughness that would provide good de-airing which is desired by Lu. Given that both Lu and Hopfe et al. disclose PVB layer and given that Lu discloses interlayer with roughening to facilitate deairing and Hopfe et al. disclose specific roughness for deairing, it would have been obvious to one of ordinary skills in the art to combine Lu and Hopfe. Accordingly, the examiner has presented a prima facie
Further, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. In the instant case appellants have provided no evidence (i.e. data) to show how "imparted by melt fracture" results in difference between the claimed product and prior art product.
Further, Hopfe is only used as teaching reference in order to teach polymer interlayer with presently claimed Rz and Rsm values. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Appellants argue that appellants acknowledge that the phenomenon of melt fracture is somewhat described in the passages cited by the examiner, albeit in passing; however, the focus of how Hopfe addresses its stated problem of ineffective deairing is also taught. It is the crosslinked particles of the stiff phase of the composition (i.e., the crosslinked particles) that are forming the roughness while the sheet is being extruded, as shown below. As can be seen when reading the third paragraph of col.2 in its entirety, Hopfe emphasizes the differences between increase the surface roughness by adding crosslinked particles. As noted in the paragraph above, these crosslinked poly(vinyl butyral) particles didn’t participate in the melt fracture process but stayed in the poly(vinyl butyral) sheet until “...portions of particles of the dispersed phase are dislodged from the lower viscosity matrix to mechanically interfere and roughen the surface of the sheet being formed....” This dispersed phase contains the stiff particles and thus provides fracture sites to roughen the surface or create the rougher surface, without which, the films would be relatively smooth. To prove this hypothesis, Hopfe used glass beads of different bead size and obtained surface roughness (Rz) that increased with increasing bead size (See Column 8, Example 8 Table, and lines 14 through line 38).
However, the examiner is not suggesting to use stiff-cross linked particles of PVB in Lu (primary reference). Lu broadly discloses the surface texture at either or both sides of the interlayer can be adjusted or roughened (see paragraph 0056) and Hopfe et al. is only used to teach specific roughness values, i.e. presently claimed Rsm and Rz values, wherein Rsm and Rz values can be imparted by melt-fracture. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Appellants argue that the Examiner also refers to paragraph [0056] of Lu: Paragraph 56 can be read to disclose BOTH melt fracture and embossing (i.e., texturing at the sheet roller surface, which provides the embossing). It does not provide any guidance as to choosing one or the other since Lu is not focused on surface properties as noted above. The phenomenon of melt fracture encountered when extruding polymer compositions, like embossing the surface, is of course known. What was not known at the time of the present invention is that a suitable surface texture (that is, the specific range and method of forming claimed for the specific interlayer) can be imparted to an interlayer film via melt fracture alone as required by the claims of the application on Appeal, which also require that the sheets have no embossing (see Claim 23, final phrase).
While Lu appears to disclose both melt fracture and embossing, the fact remains that both are methods for providing roughness, embossing is not required, and it would be obvious to choose either method absent evidence to the contrary. Further it is “roughness" that is a structural limitation and “imparted by melt fracture" or “embossing” is a process for obtaining the roughness. The prior art Lu in view of Hopfe disclose product as claimed including roughness as claimed. Given that the present claims are directed to product, the limitation “imparted by melt fracture” is product-by-process language.
Further, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. In the instant case appellants have provided no evidence 

(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787     

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.